The Court of Civil Appeals reversed the judgment of the trial court in this cause, and rendered judgment for the defendant in error. 90 S.W.2d 622. A writ of error was granted.
The application for writ of error failed to show that a motion for rehearing had been filed in the Court of Civil Appeals, presenting the points on which the writ was based. Defendant in error has filed a motion to dismiss said application, because it does not comply with the rules of this Court in the above respect. That motion is now pending before this Court.
The application having failed to comply with the rules of this Court in the respect above stated, the writ was improvidently granted. Under the ruling made by this Court in the case of H. C. Glenn, Receiver, v. A. V. McCarty, Jr., et al., 130 Tex. 641, 110 S.W.2d 1148, this day announced, the motion must be sustained.
The order of this Court heretofore entered granting the writ of error is set aside, and the application for writ of error is hereby dismissed.
Opinion delivered December 8, 1937.